UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EVENT REQUIRING THIS SHELL COMPANY REPORT COMMISSION FILE NO. 005-60609 Compugen Ltd. (Exact name of registrant as specified in its charter and translation of registrant's name into English) Israel (Jurisdiction of incorporation or organization) 72 Pinchas Rosen Street, Tel Aviv, 69512 Israel (Address of principal executive offices) Dikla Czaczkes Axselbrad, Chief Financial Officer Phone: 972-3-765-8585, Fax: 972-3-765-8555 72 Pinchas Rosen Street, Tel Aviv, 69512 Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Ordinary Shares, par value New Israeli Shekels 0.01 per share (Class of Securities) NASDAQ Capital Market (Name of Exchange) Securities registered or to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: 32,867,912 Ordinary Shares Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yesx No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 o Yesx No Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Not applicable Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPx International Financial Reporting Standards as issued by the International Accounting Standards Board¨ Other¨ 2 If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17¨Item 18¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo 3 TABLE OF CONTENTS PART I. 6 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 6 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 6 ITEM 3. KEY INFORMATION 6 ITEM 4. INFORMATION ON THE COMPANY 18 ITEM 4A. UNRESOLVED STAFF COMMENTS 31 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 31 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 42 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 50 ITEM 8. FINANCIAL INFORMATION 52 ITEM 9. THE OFFER AND LISTING 52 ITEM 10. ADDITIONAL INFORMATION 53 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 67 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 68 PART II 68 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 68 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 68 ITEM 15T. CONTROLS AND PROCEDURES 68 ITEM 16. RESERVED 69 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 69 ITEM 16B. CODE OF ETHICS 69 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 69 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 70 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 70 ITEM 16F. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT 70 ITEM 16G. CORPORATE GOVERNANCE 70 PART III 71 ITEM 17. FINANCIAL STATEMENTS 71 ITEM 18. FINANCIAL STATEMENTS 71 ITEM 19. EXHIBITS 71 4 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 20-F includes “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. These statements include words such as “may”, “expect”, “anticipate” “could”, “project”, “estimate”, “believe”, and “intend”, and describe opinions about future events. We have based these forward-looking statements on information available to us on the date hereof, and on our current intentions, beliefs, expectations and projections about future events. We assume no obligation to update any such forward-looking statements. These forward-looking statements involve known and unknown risks and uncertainties that may cause the actual results, performance or achievements of Compugen to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Factors that could cause our actual results to differ materially from those projected in the forward-looking statements include, without limitation, the risk factors set forth under “Item 3. Key Information. Risk Factors”, the information about us set forth under “Item 4. Information about the Company”, and information related to our financial condition under “Item 5. Operating and Financial Review and Prospects.” Compugen Ltd. is referred to in this annual report as “Compugen”, “we”, “our”, “our company”, “the Company” or “us”. We have prepared our consolidated financial statements in United States dollars and in accordance with accounting principles generally accepted in the United States. All references herein to “dollars” or “$” are to United States dollars, and all references to “Shekels” or “NIS” are to New Israeli Shekels. 5 PART I. ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION The following selected consolidated financial data for and as of the five years ended December 31, 2009, are derived from our audited consolidated financial statements which have been prepared in accordance with U.S. GAAP.The selected consolidated financial data as of December 31, 2009 and 2008 and for the years ended December 31, 2009, 2008 and 2007 have been derived from our audited consolidated financial statements and notes thereto included elsewhere in this annual report.The selected consolidated financial data as of December 31, 2007, 2006 and 2005 and for the years ended December 31, 2006 and 2005 have been derived from audited consolidated financial statements not included in this annual report.The selected consolidated financial data set forth below should be read in conjunction with and are qualified by reference to Item 5. “Operating and Financial Review and Prospects” and our consolidated financial statements and notes thereto included elsewhere in this annual report. Selected Financial Data Year ended December 31, ($ in thousands, except share and per share data) Consolidated Statement of Operations Data Revenues $ Total operating expenses (1) Operating loss ) Financial and other income, net Net loss from continuing operations ) Net gain (loss) from discontinued operations ) 12 Net loss available to ordinary shares ) Basic and diluted net loss per ordinary share from continuing operations $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per ordinary share $ ) $ ) $ ) $ ) $ ) Weighted average number of ordinary shares used in computing basic and diluted net loss per share 27,774,535 27,985,957 28,266,273 28,434,946 28,608,317 6 Year ended December 31, ($ in thousands, except share and per share data) Consolidated Balance Sheet Data Cash and cash equivalents, short-term deposits, marketable securities,restricted cash(2) andreceivables on account of shares(3) $ 31,054 $ 25,102 $ 15,200 $ 7,481 $ 23,590 Investment in Evogene - - Long-term deposits and marketable securities - - Total assets Accumulated deficit ) Total shareholders' equity $ (1)Includes stock based compensation – see Note 12 of our 2009 consolidated financial statements. (2)The amounts set forth for 2005 and 2006 have been reclassified. (3)Includes proceeds of “at the market” sales of ordinary shares. For additional financial information, please see “Item 5. Operating and Financial Review and Prospects - Results of Operations”. Risk Factors Many factors could affect our financial condition, cash flows and results of operations. We are subject to various risks resulting from changing economic, political, social, industry, business and financial conditions. If we do not successfully address the risks to which we are subject, we could experience a material adverse effect on our business, results of operations and financial condition, which could include the need to limit or even discontinue our business operations and our share price may decline. We can give no assurance that we will successfully address any of these risks. Theprincipal risks are described below. Factors Related to our Financial Results and Financing Needs We cannot provide assurance that our business model will succeed in generating substantial revenues. Our business model is primarily based on receiving revenues in the form of fees and research revenues, milestones and royalties, and other revenue sharing payments from the commercialization of drug and diagnostic products by third partiesbased on product candidates (i) discovered by us and then licensed to such third parties, and/or (ii) made pursuant to various forms of collaborations with such third parties whereby our discovery platforms or other discovery capabilities are targeted to areas of their interest (“discovery on demand” collaborations).To date, revenues related to our initial platforms and product candidates have been minimal, totaling $180,000, $40,000 and $250,000 in 2007, 2008 and 2009 respectively.We cannot be certain this business model will generate a stable or significant revenue stream. The inability to derive adequate revenues from our business model would significantly impede improvement in our operating results and liquidity or even result in the need to limit or even discontinue our business operations. 7 We have a history of losses, we expect to incur future losses and we may never achieve or sustain profitability. As of December 31, 2009, we had an accumulated deficit of approximately $161 million and had incurred net losses of approximately $12 million in 2007, approximately $13 million in 2008 and approximately $4 million in 2009.The accumulated deficit results in large part from our primary focus from 1997 to 2004 on research and infrastructure building activities and then, beginning in late 2004 to the present, on the creation and validation of field specific discovery platforms designed to identify novel drug and diagnostic product candidates.Prior to 2005, the costs of such research and discovery activities were partially offset by limited revenues obtained by providing certain of our computational biology capabilities to third parties in the form of services and software products. In 2005, our business model shifted from providing capabilities to licensing product candidates, either individually or pursuant to “discovery on demand” collaborations.To date, we have received only minimal current revenues from our initial licensing efforts and we may continue to incur net losses in the future due to the costs and expenses associated with our research and discovery activities, including both product candidate discovery and validation and the creation of additional discovery platforms. We cannot be certain that we will ever achieve profitability, and even if we do achieve profitability, we may not be able to sustain or increase profitability. We may be required to allocate substantial additional funds in the future to our discovery and validation activities, and we may never be able to achieve profitability. Our research efforts primarily consist of developing and validating discovery platforms on a field by field basis, and then utilizing these platforms on our own or pursuant to collaborations with othersto discover product candidate molecules that appear to have potential therapeutic and/or diagnostic applications.In 2009, as in previous years, we allocated a substantial portion of our cash and other resources to such development, validation and discovery activities and we intend to continue to do so. To date, these activities have generated only negligible revenues. These activities may never generate significant revenues and we may never achieve profitability. We may need to raise additional funds in the future.If we do and are unable to raise such needed additional funds, we may need to curtail or cease operations, and if we do raise additional funds, to the extent such funding is based on the sale of equity, our existing shareholders are likely to experience dilution of their shareholdings. As of December 31, 2009, we had total cash and cash equivalents, short-term deposits, marketable securities, and receivables on account of shares of approximately $23.4 million, compared with approximately $7.2 million as of December 31, 2008, in both cases, not including the market value of the Evogene ordinary shares that we hold.We do not anticipatethat we will achieve profitability in the near future and may need additional funds to continue financing our discovery, validation, development and commercialization activities. We cannot provide any assurance that additional funding, if needed, will be available on terms that are favorable to us, if at all. Our ability to obtain additional funding will be subject to a number of factors, including market conditions, our operating performance and investor sentiment. If we raise additional funds by issuing equity securities or any other convertible securities, we expect that our shareholders will experience dilution of their shareholdings,If we are unable to obtain additional financing on commercially reasonable terms, we may have to curtail or cease our discovery and validation activities, or restrict or cease operations. If we are unable to continue to receive research and development grants, our financial results may be negatively impacted and we may need to restrict certain research activities. We have received research and development grants from the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, from the Israel-U.S. Binational Industrial Research and Development Foundation and from the European Community, under the European Union’s 6th Framework Program. In 2009, the grants we received or may receive totaled approximately $944,000, compared with approximately $544,000 in 2008 and approximately $1.4 million in 2007.Our entitlement to receive these grants is dependent on, among other things, our compliance with the various grants’ respective terms and conditions. In addition, the Office of the Chief Scientist may reduce or eliminate these benefits in the future. Our contingent liability to repay these grants out of future revenues totaled approximately $6.6 million at December 31, 2009. If we do not comply with the terms and conditions of the grants or if we do not succeed in obtaining these or similar grants in the future, we may have to restrict certain research activities. 8 The current world-wide economic slowdown and its impact on capital, which may continue or intensify, could adversely affect our results of operations, cash flows and financial condition and may affect our ability to access certain sources of funding. The global economy is undergoing a period of substantial instability. This has led, and could further lead, to reduced consumer spending in the foreseeable future, which may include reduced spending on healthcare and materially impact the earnings and financial health of our collaborators and potential collaborators. As a consequence, our current collaborators and other prospective collaborators may postpone, reduce or even forego research and development activities, including acquiring licenses for therapeutic and diagnostic product candidates, which could adversely affect our potential revenues and profitability.We cannot predict when these conditions will improve. In the past, we accessed the capital markets to support our business activities. In the future, we may not be able to obtain capital market financing on favorable terms, or at all, which could have a material adverse effect on our ability to grow or even continue our business operations. Factors Related to our Discovery and Development Activities and to the Commercialization of our Discoveries Our predictive approach to discovering novel therapeutic and diagnostic product candidates is itself novel and has not yet been fully proven or validated in the form of marketed products and may never lead to marketed products. If this approach does not prove to be successful, our business will be significantly harmed. Our method of discovering novel product candidates primarily involves first utilizing our computational biology capabilities and predictive models to either generate in silico (i.e. in computers) a large number of potential product candidates in the field of interest or to design specific molecules to serve a therapeutic or diagnostic need. Next we utilize proprietary algorithms and tools and other methodologies to select from these predicted product candidates, those novel molecules that we believe have the highest probability of being product candidates for the field of interest. Some or all of these selected molecules are then synthesized and undergo in vitro and/or in vivo validation testing. By using this approach, we have successfully validated the predictive capabilities of a number of discovery platforms.In addition, a number of product candidates in various diagnostic and therapeutic areas that were first predicted in silico have been validated in our labs or in disease model animal studies. However, all candidates we discover are at a very early stage and our approach in general has not yet been proven or validated beyond initial validation.Therefore, we cannot predict whether any of such discoveries will be suitable for development into therapeutic or diagnostic products or that our discovery method will continue to yield product candidates. Our business will likely be harmed, if: · we or our licensees and collaborators are not able to find any beneficial biological activity for the therapeutic and diagnostic product candidates that we discover, or · potential licensees or collaborators do not believe that this is an effective discovery methodology, or · our approach is ultimately proven to be ineffective or non-competitive for discovering candidates suitable for development into therapeutic and diagnostic products or · we or our licensees and collaborators are not able to find any beneficial clinical value for the therapeutic and diagnostic product candidates that we discover, or · we or our licensees or collaborators fail to commercialize our discoveries, or · we fail to successfully negotiate satisfactory contractual terms in view of our unequal bargaining power compared to our potential collaborators. The success of our business largely depends on our discovery platforms and related technologies. The predictive capabilities of our discovery platforms with respect to yielding marketable products, remain unproven and may never lead to marketable products. If we fail to continue to develop and enhance our discovery platforms, or we or our partners fail to make novel discoveries, or focus on the most promising discoveries, our business will likely be materially harmed. Our proprietary discovery platforms are designed to predict, select and validate potential product candidates in each selected field of therapeutic and diagnostic interest. These discovery platforms rely on the modeling by our scientists of complex biological processes, both physiological and pathological. This modeling is partial and might not be sufficient to result in true predictions to the biological processes as they occur naturally. Even if we make true or partially true predictions, we might be able only to repeat discoveries already made by others and not be able to make novel discoveries. This may result either from feeding our discovery platforms with data already used by others or by developing discovery platforms already developed, wholly or partially by others, or from inherent incapacity of the prediction capabilities of our discovery platforms.In addition, since our research and discovery resources are limited we might be able to progress with only a fraction of our discoveries. We currently assess which discoveries to validate based on various criteria. If we or our partners fail to select the right candidates to progress with, due to either lack of experience or applying the wrong criteria, the selected candidates may never result in a marketable product.Additionally, we may not be able to make the necessary new developments and enhancements to our discovery platforms and related technologies in order to compete successfully within the pharmaceutical and biotechnology industries. 9 We rely on access to public and commercial databases to feed our discovery platforms, and if we are denied access to these databases for any reason or if the quality of available information is poor, or if the quantity of the available information is insufficient, our operations and business may be harmed. In the development and validation of our discovery platforms and of the resulting therapeutic and diagnostic product candidates, we rely on our ability to access and use public and commercially available databases. The quality of our platforms and discoveries is in part dependent on the quality and quantity of the data in these databases. If we are denied access to these databases, or if we are granted access to such databases on terms which are not commercially reasonable, or if the quality of data available from those databases is poor, or if the quantity of the available information is insufficient, our business and our results of operation may be materially harmed. We rely on access to high-quality biological samples supported by detailed clinical records to conduct parts of our discovery activities and to perform experimental analysis and initial clinical validation. If we will fail to identify and purchase or otherwise obtain such samples for any reason, or if the quality of available biological samples is poor, or if the quantity of the available biological samples is insufficient, our discovery and validation capabilities may be harmed. In carrying out our discovery and validation of therapeutic and diagnostic product candidates, we rely on our ability to access and use commercially available biological samples. The quality of our discoveries is in part dependent on the quality and quantity of available biological samples. If we will fail to identify and purchase or otherwise obtain such samples for any reason or if the quality of available biological samples is poor, or if the quantity of the available biological samples is insufficient, our discovery and validation capabilities may be harmed. We rely on the services of various third party service providers, contract research organizations (CRO's) and academia for production of certain biological reagents and performance of certain in-vitro and/or animal model validation of our discoveries.If we will fail to identify and obtain quality services from such third parties, our discovery and validation capabilities may be harmed. In carrying out our discovery and validation of therapeutic and diagnostic product candidates, we rely on the services of various third party service providers, CRO's and academia for production of certain biological reagents and performance of certain in-vitro or animal model validation of our discoveries.If we will fail to identify and obtain quality services from such third parties, or if the contractual demands of such third parties become unreasonable and we will not be able to reach satisfactory agreements with such third parties, we may not be able to obtain the required services, in which event our discovery and validation capabilities may be harmed. There are risks that are inherent in the development and commercialization of therapeutic and diagnostic products, and if these risks materialize, our business and financial results may be materially harmed. We face a number of risks of failure that are inherent in the process of developing and commercializing therapeutic and diagnostic products. These risks include, among other risks, the possibility that: · our therapeutic product candidates will be found to be pharmacologically ineffective · our therapeutic product candidates will be found to be toxic or to have other detrimental side effects; · our diagnostic product candidates will prove to be ineffective in distinguishing between healthy and disease samples or in providing information relating to a patient’s response to a drug; · our collaborators will not complete the development or commercialize our product candidates for economic reasons, including competition with alternative product candidates; · our collaborators will fail to design and implement appropriate clinical trials 10 · our collaborators will fail to receive applicable regulatory approvals; · our collaborators will fail to manufacture our product candidates on a large scale in a cost effective manner; · our collaborators will fail to develop and market products based on our discoveries prior to the successful marketing of competing products by others or prior to expiry of the patents protecting such products; · the commercialization of our product candidates may infringe third party intellectual property rights; · the development, marketing or sale of our product candidates will fail because of our inability or failure to protect or maintain our own intellectual property rights; and/or · once a product is launched in the market, there will be little or no demand for it as a result of its exclusion from health funds' reimbursement schemes or as a result of there being alternative products available for sale. If one or more of these risks or any similar risks materialize, our business and financial results may be materially harmed. We have limited experience in the development of therapeutic and diagnostic product candidates, and if we fail to maintain and/or acquire the appropriate experience, our business may be materially harmed. Our experience in the development of therapeutic and diagnostic product candidates is limited. In order to successfully develop and commercialize therapeutic and diagnostic product candidates, we must either access such expertise via collaborations or service providers or improve our internal expertise, capabilities and facilities. We may not be able to maintain and/or engage any or all of the experts that we need in order to do so. If we fail to have available at the appropriate times all of the required experience and expertise in the development and commercialization of therapeutic and diagnostic product candidates, we may be unsuccessful in our discovery and development activities, and as a result our business may be materially harmed. The biotechnology and pharmaceutical industries are highly competitive, and we may be unable to compete effectively. The biotechnology and pharmaceutical industries are highly competitive. Numerous entities in the United States, Europe and elsewhere compete with our efforts to discover, validate and partner with licensees and/or collaborators tocommercialize therapeutic and diagnostic products or product candidates. Our competitors include pharmaceutical, biotechnology and diagnostic companies, academic and research institutions and governmental and other publicly funded agencies. We face, and expect to continue to face, competition from these entities to the extent that they develop products that have a function similar or identical to the function of our therapeutic and diagnostic product candidates. We also face, and expect to continue to face, competition from entities that seek to develop technologies that enable the discovery of novel therapeutic and diagnostic product candidates. Many of our competitors benefit from greater market recognition, and have substantially greater financial, technical, human, research and development, and marketing resources than we do. Since we are a small company with limited human resources, we are not able to work with a large number of collaborators in parallel. Our competitors may discover and develop product candidates or market and sell products based on their discoveries, in advance of us or of our collaborators or licensees. They may also obtain patents and other intellectual property rights before us and thereby prevent us from pursuing the development and commercialization of our discoveries. For information about the specific competitors with whom we compete, see “Competition” under “Item 4. Information on the Company.” If we are unable to compete successfully against existing or potential competitors, our financial results and business may be materially harmed. The trend towards consolidation in the pharmaceutical, diagnostic and biotechnology industries may adversely affect us. There is a trend towards consolidation in the pharmaceutical, diagnostic and biotechnology industries. This consolidation trend may result in the remaining companies having greater financial resources and discovery technological capabilities, thus intensifying competition in these industries. This trend may also result in fewer potential collaborators or licensees for our therapeutic and diagnostic product candidates. Also, if a consolidating company is already doing business with our competitors, we may lose existing licensees or collaborators as a result of such consolidation. 11 This trend may adversely affect our ability to enter into agreements for the development and commercialization of our product candidates, and as a result may harm our business. We depend significantly on collaborators and licensees for the development and commercialization of our therapeutic and diagnostic product candidates, and if we are unable to maintain our existing agreements or to enter into additional agreements with collaborators and licensees in the future, our business will likely be materially harmed. Our strategy for the development and commercialization of therapeutic and diagnostic product candidates depends on the formation of collaborations or licensing relationships with third parties that have complementary capabilities. We depend significantly on our collaborators and licensees to carry out and/or finance product development and commercialization of our therapeutic and diagnostic product candidates. Potential collaborators and licensees include pharmaceutical, biotechnology and diagnostic companies and other healthcare related organizations, To date, we have granted a small number of licenses and entered into a limited number of collaborations covering discovery, development and commercialization rights with respect to certain of our product candidates and none of theproduct candidates covered by such collaborations have, to date,advanced beyond the validation stage.We cannot assure you that any of these agreements will result in the successful development or commercialization of any products based on our discoveries. Further, we cannot assure you that we will succeed in identifying additional suitable collaborators or licensees or entering into any other additional agreements with collaborators or licensees for the discovery, development and commercialization of our therapeutic and diagnostic product candidates. If we are unable to identify additional suitable collaborators or licensees or enter into new collaborations or license agreements, our business will likely be materially harmed. We may not be able to find collaborators or licensees that will agree to license our discoveries at an early stage, and if we do not find these collaborators or licensees, our business will likely be materially harmed. Our strategy for the development and commercialization of therapeutic and diagnostic product candidates is based on our discovery and initial validation and in some cases, pre-clinical development of those product candidates. We consider initial validation of diagnostic product candidates to be a stage where we may demonstrate that the product candidate is differentially present in different physiological or disease conditions, but in any case with no clinical validation. We consider initial validation of a therapeutic product candidate to be a stage at which we show biological activity of that candidate in animal models. We consider initial validation of drug target candidates to be a stage at which we show differential expression in physiological or disease conditions. We either carry out such initial validation ourselves or we engage third parties to provide such validation and then we ordinarily seek to rely on our collaborators and licensees to carry out further product development. Pharmaceutical and diagnostic companies may be reluctant or refuse to in-license our therapeutic and diagnostic product candidates at these early stages when there remains, based on industry experience, a high likelihood of failure. An additional barrier to our success in obtaining collaborators and licensees at such very early stage is the existence of skepticism in the industry about the value of in silico predictive modeling in life science discovery due to largely unsuccessful past attempts by others.Even if we are successful in commercializing our product candidates at an early stage of development, our licensees may propose terms that we may not consider commercially desirable and the consideration that we may receive for each individual product may be relatively low. If we are unable to out-license our discoveries at an early stage, we may need to validate and develop our discoveries ourselves until the candidates attain a more mature stage of development. Such development activities may require us to expend substantial additional financial and other resources. If we are unable to raise or spend these additional resources, we may have to curtail or cease our discovery and development activities, and as a result our business will likely be materially harmed. 12 Our dependence on licensing and collaboration agreements with third parties presents a number of risks, and if one or more of these risks materialize, our business may be materially harmed. The risks that we face in connection with our existing collaborations, licenses and other business alliances as well as those that we may enter into the future include, among other things, the following: · we may be unable to comply or fully comply with our obligations under license or collaboration agreements into which we enter, and as a result, we may not generate royalties or milestone payments from such agreements, and our ability to enter into additional agreements may be harmed; · our collaborators have significant discretion in electing whether to pursue any of the planned activities and the manner in which it will be done; · we may not be able to control our collaborators’ or licensees’ willingness to pursue development of our product candidates, or the amount of resources that our collaborators will devote to the collaboration; · changes in a collaborator's or a licensee’s business strategy may negatively affect its willingness or ability to complete its obligations under its arrangement with us; · ownership of the intellectual property generated under our collaborations may be disputed; · our ownership of rights in any intellectual property or products that may result from our collaborations may depend on additional investment of money that we may not be able nor willing to make; · prospective collaborators may pursue alternative products or technologies, by internally developing them or by preferring those of our competitors; · disagreements between us and our collaborators may lead to delays in, or termination of, the collaboration; and · our collaborators may fail to develop or commercialize successfully any products based on product candidates to which they have obtained rights from us. If any of these risks materialize, our business, financial condition and results of operations may be materially harmed. The licensing cycle for our commercial offerings is complex and lengthy and as a result, we may expend substantial funds and management resources with no assurance of success. We are required to negotiate agreements containing terms unique to each licensee and collaborator and which suit each licensee’s or collaborator’s specific discovery, development and business strategies. The accommodation of these requirements mandates a thorough consideration of both the scientific and business aspects of each transaction. The diversity and wide applicability of our discovery capabilities in therapeutics and diagnostics together with the fact that we are located in Israel, adds a high level of complexity to our business development efforts.As a result, the process of preparing and negotiating our licensing and other agreements may take 12 months or longer, and even then may end in failure to reach a final agreement. These business development and related commercial activities require the input and substantial time and efforts of our key scientific and management personnel. As a result we believe that we will need to continue to expend substantial funds and substantial management time and effort into these business development activities with no assurance of successfully entering into agreements with potential collaborators and licensees. Factors Related to our Operations Generally We may be unable to hire or retain key personnel or sufficiently qualified employees, in which case our business may be harmed. Our business is highly dependent upon the continued services of our senior management and key scientific and technical personnel. While members of our senior management and other key personnel have entered into employment or consulting agreements and non-competition and non-disclosure agreements, we cannot assure you that these key personnel and others will not leave us or compete with us, which could harm our business activities and operations. It is difficult to find suitable and highly qualified personnel in certain aspects of our industry. 13 As a result of a restructuring that was completed in early 2009 to refocus efforts and reduce cash burn, completed in early 2009, the Company’s headcount was reduced from 57 as of December 31, 2008 to 37 as of December 31, 2009.While these reductions impacted our capacity in certain areas, we believe that these headcount reductions have not and will not impact any of the Company’s discovery capabilities or its ability to develop new platforms.However, we cannot be certain of this and such reductions (as well as potential future reductions) may have a material adverse effect on our employee retention ability. Our business may be harmed if we are unable to retain our key personnel, or to attract, integrate or retain other highly qualified personnel in the future. Revenues that we may generate from commercialization of our technologies or discoveries may be reduced because of obligations to pay back Israeli governmental grants or other grants that we receive, and related restrictions may be imposed with respect to products developed with the help of such grants. The development of some of our technologies and of the discoveries that we make have been and may, in the future, be partially funded by governmental grants that we received or may receive from the Israel-U.S. Bi-national Industrial Research and Development Foundation and the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor. According to Israeli law, certain restrictions and obligations may be imposed on us in relation to the development and commercialization of discoveries that are financed by these grants. These obligations and restrictions may be imposed if we were to seek to manufacture the technologies or the discoveries outside of Israel or to transfer certain of our know-how within or outside of Israel.Therefore, our flexibility in commercializing some of our technologies or discoveries may be reduced. We may be unable to safeguard the integrity, security and confidentiality of our data or third parties’ data, and if we are unable to do so, our business may be harmed. We rely heavily on the use and manipulation of large amounts of data and on the secure and continuous use of our internal computers, communication networks and software and hardware systems. We have implemented and maintain physical and software security measures to preserve and protect our computers, communication, and hardware and software systems as well as our data and third parties’ data. However, these methods may not protect us against fire, storm, flood, power loss, earthquakes, telecommunications failures, physical or software break-ins or similar events. In addition, these measures may not be sufficient to prevent unauthorized access, use or publication of such proprietary data. A party who is able to circumvent our security measures could misappropriate or destroy proprietary information or cause interruptions in our operations. A party who has access to our proprietary data could misappropriate such data, make unauthorized use of or unintentionally destroy all or part of such proprietary data.In addition, a party, including an employee, who obtains unauthorized access to our proprietary data or breaches a confidentiality agreement with us could publish or transfer large portions or all of our proprietary data. Such publication of proprietary data could materially harm our intellectual property position, thereby seriously harming our competitive position. Such security breaches, if significant, could harm our operations and even cause our business to cease. We may be subject to claims related to hazardous chemicals and biological materials that we use, and these claims may harm our business. Our research and development activities in some cases may involve the controlled use of biological and chemical materials, a small amount of which could be hazardous. We cannot eliminate the risk of accidental contamination or discharge of any of these materials. If hazardous biological or chemical materials in our possession were to be improperly used, that could result in harm to persons or property and we could be subject to both civil damages and criminal penalties. In such event, our liability may exceed our insurance coverage. Factors Related to Intellectual Property We may not be able to protect our non-patented proprietary data, technologies or discoveries, and that may materially harm our business. We rely heavily on our proprietary know-how and trade secrets that we develop and that are not protectable or protected by patents. The protective measures that we employ may not provide adequate protection for our trade secrets and know-how. Our business collaborators, licensees, employees, advisers and consultants may disclose our proprietary know-how or trade secrets in violation of their obligations to us. We may not be able to meaningfully protect our rights in our proprietary know-how or trade secrets against such unauthorized disclosure and any consequent unauthorized publication. 14 If we are not able to adequately protect our proprietary know-how and trade secrets, competitors may be able to develop technologies and resulting discoveries and inventions that are the same or similar to our own discoveries and inventions. That could erode our competitive advantageand materially harm our business. We may not be able to obtain or maintain patent protection for our inventions and if we fail to do so, our business will likely be materially harmed. The success of our business depends, to a large extent, on our ability to obtain and maintain patents that cover our therapeutic and diagnostic product candidates. We have applied for patents covering our therapeutic and diagnostic product candidates as well as aspects of some of our technologies. We have a total of 18 issued patents, of which 16 are U.S. patents. We also have 88 pending patent applications which include 33 patent applications that have been filed in the United States (six of which have, to date, been allowed for issuance) and eight applications that have been filed under the Patent Cooperation Treaty for which we have not yet designated the countries of filing.We plan to continue to apply for patent protection for our therapeutic and diagnostic inventions, including for related inventions such as antibodies and peptides, but we cannot assure you that any of our patent applications will be accepted, or that they will be accepted to the extent that we seek. The process of obtaining patents for inventions that cover our products is uncertain for a number of reasons, including but not limited to: · the patenting of our inventions involves complex legal issues, many of which have not yet been settled; · legislative and judicial changes, or changes in the examination guidelines of governmental patent offices may negatively affect our ability to obtain molecule-based patents; · in view of the finite number of human genes, we face intense competition from other biotechnology and pharmaceutical companies who have already sought patent protection relating to gene-based discoveries that we may intend to develop and commercialize; · publication of large amounts of genomic data by non-commercial and commercial entities may hinder our ability to obtain sufficiently broad patent claims for our inventions; · even if we succeed in obtaining patent protection, such protection may not be sufficient to prevent third parties from using our patented inventions; · even if we succeed in obtaining patent protection, our patents could be partially or wholly invalidated, including by our competitors; and · the significant costs that may need to be incurred in registering and filing patents. If we do not succeed in obtaining patent protection for our inventions to the fullest extent for which we seek protection, our business and financial results will likely be materially harmed. The existence of third party intellectual property rights may prevent us from developing our discoveries or require us to expend financial and other resources to be able to continue to do so. In selecting a therapeutic or diagnostic product candidate for development, we take into account, among other considerations, the existence of third party intellectual property rights that may hinder our right to develop and commercialize that product candidate. The human genomic pool is finite. To our knowledge, third parties, including our competitors, have been filing wide patent applications coveringan increasing portion of the human genomic pool and the proteins and peptides expressed therefrom. As a result of the existence of such third party intellectual property rights, we have been and may be required further to: · forgo the research, development and commercialization of therapeutic and diagnostic products candidates that we discover, notwithstanding their promising scientific and commercial merits; or · invest substantial management and financial resources to either challenge or in-license such third party intellectual property, and we cannot assure you that we will succeed in doing so on commercially reasonable terms, if at all. 15 We do not always have available to us, in a timely manner, information of the existence of third party intellectual property rights related to our own discoveries. The content of U.S. and other patent applications remain unavailable to the public for a period of approximately 18 months from their filing date. In some instances, the content of U.S. patent applications remain unavailable to the public until the patents are issued. As a result, we can never be certain that development projects that we commence will be free of third party intellectual property rights. If we become aware of the existence of third party intellectual property rights only after we have commenced a particular development project, we may have to forgo such project after having invested substantial resources in it. We may infringe third party rights and may become involved in litigation, which may materially harm our business. If a third party accuses us of infringing its intellectual property rights or if a third party commences litigation against us for the infringement of patent or other intellectual property rights, we may incur significant costs in defending such action, whether or not we ultimately prevail. Typically, patent litigation in the pharmaceutical and biotechnology industry is expensive and prolonged. Costs that we incur in defending third party infringement actions would also result in the diversion of management’s and technical personnel’s time, the effect of which may be even more adverse then in the past due to the recent reduction in the size of our workforce. In addition, parties making claims against us may be able to obtain injunctive or other equitable relief that could prevent us or our collaborators and licensees from further developing our discoveries or commercializing our products. In the event of a successful claim of infringement against us, we may be required to pay damages and obtain one or more licenses from the prevailing third party. If we are not able to obtain such a license at a reasonable cost, if at all, we could encounter delays in product introductions and loss of substantial resources while we attempt to develop alternative products. Defense of any lawsuit or failure to obtain any such license could prevent us or our partners from commercializing available products and could cause us to incur substantial expenditures. Factors Related to our Ordinary Shares Holders of our ordinary shares who are U.S. residents may be required to pay additional U.S. federal income taxes. There is arisk that we may be classified as a passive foreign investment company, or PFIC. Our treatment as a PFIC could result in a reduction in the after-tax return to the U.S. holders of our ordinary shares and may cause a reduction in the value of our shares. For U.S. federal income tax purposes, we will generally be classified as a PFIC for any taxable year in which either: (i) 75% or more of our gross income is passive income or (ii) at least 50% of the average value of our assets for the taxable year produce or are held for the production of passive income. If we were determined to be a PFIC for U.S. federal income tax purposes, highly complex rules would apply to U.S. holders owning our ordinary shares and such U.S. holders could suffer adverse U.S. tax consequences. We have a very limited operating history with respect to the commercialization aspects of our business model, upon which to base an investment decision or upon which to predict our revenues. Beginning in 2005, our business model shifted from providing certain of our computational biology capabilities in the form of services and software packages, to licensing product candidates, either individually or pursuant to “discovery on demand” collaborations. Our ability to generate revenues from such licensing activities for current and future product candidate discoveries, primarily in the form of fees, milestones, research revenues and revenue sharing payments remains untested to date, we have received only minimal current revenues from our initial licensing efforts, having recognized $180,000 of such revenue in 2007, $40,000 of such revenue in 2008 and $250,000 of such revenue in 2009. Therefore, our operating history with respect to the commercialization aspects of our business model provides an extremely limited basis for you to assess our ability to generate significant fee, milestone, research revenue and revenue sharing payments from the licensing and commercialization of our product candidate discoveries, or from “discovery on demand” collaborations, and therefore on the advisability of investing in our securities. 16 Our share price and trading volume have been volatile and may be volatile in the future and that could limit investors’ ability to sell stock at a profit and could limit our ability to successfully raise funds. During the last two fiscal years, our stock price on Nasdaq has traded from a low of $0.34 to a high of $5.86 and trading volume has been very volatile, particularly in the last quarter of 2009. The volatile price of our stock and volatile trading volume may make it difficult for investors to predict the value of their investment, to sell shares at a profit at any given time, or to plan purchases and sales in advance.A variety of factors may affect the market price of our ordinary shares including: · negative global macroeconomic developments · our success (or lack thereof) in entering into collaboration agreements and achieving certain developmental milestones thereunder; · our success or failure raising capital; · achievement or denial of regulatory approvals by our competitors or us; · announcements of technological innovations or new commercial products by our competitors; · developments concerning proprietary rights, including patents; · developments concerning our existing or new collaborations; · regulatory developments in the United States, Israel and other countries; · delay or failure by us or our partners in initiating, completing or analyzing pre-clinical or clinical trials or the unsatisfactory design or results of such trials; · period to period fluctuations in our revenues and other results of operations; · changes in financial estimates by securities analysts; · our need and ability to raise additional funds; · our inability to disclose the commercial terms of, or progress under, our collaborations; · our ability (or lack thereof) to show and accurately predict revenues; and · sales of our ordinary shares. We are not and will not be able to control many of these factors, and we believe that period-to-period comparisons of our financial results will not necessarily be indicative of our future performance. In addition, the stock market in general, and the market for biotechnology companies in particular, has been experiencing extreme price and volume fluctuations that may be unrelated or disproportionate to the operating performance of individual companies. These broad market and industry factors may seriously harm the market price of our ordinary shares, regardless of our operating performance. Furthermore, the market prices of equity securities of companies that have a significant presence in Israel may also be affected by the changing security situation in the Middle East and particularly in Israel. As a result, these companies may experience difficulties in raising additional financing required to effectively operate and grow their businesses. Such difficulties and the volatility of the securities market in general, and our share price in particular, may affect our ability to raise additional financing in the future. Thus, market and industry-wide fluctuations may adversely affect the trading price of our ordinary shares, regardless of our actual operating performance. Provisions of Israeli law may delay, prevent or affect a potential acquisition of all or a significant portion of our shares or assets and therefore depress the price of our shares. Israeli corporate law regulates mergers, requires tender offers for acquisitions of shares above specified thresholds, requires special approvals for transactions involving directors, officers or significant shareholders and regulates other matters that may be relevant to these types of transactions. The provisions of Israeli law may delay or prevent an acquisition, or make it less desirable to a potential acquirer, even if such an acquisition would be considered beneficial by a majority of our shareholders, and may thereby depress the price of our shares. For information about these limitations, see “Anti-Takeover Provisions under Israeli Law” under “Item 10. Additional Information.” Furthermore, Israeli tax considerations may make potential transactions undesirable to us or to some of our shareholders. Risks Relating to Operations in Israel Conditions in the Middle East and in Israel may harm our operations. Our offices and research and development facilities are located in Israel. Accordingly, political, economic and military conditions in Israel may directly affect our operations. Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and its Arab neighbors, as well as incidents of civil unrest, military conflicts and terrorist actions. In addition, Israel and companies doing business with Israel, have in the past, been the subject of an economic boycott. Any future armed conflicts or political instability in the region may negatively affect business conditions and adversely affect our results of operations. Parties with whom we do business have sometimes declined to travel to Israel during periods of heightened unrest or tension, forcing us to make alternative arrangements when necessary. In addition, the political and security situation in Israel may result in parties with whom we have agreements involving performance in Israel claiming that they are not obligated to perform their commitments under those agreements pursuant to force majeure provisions in the agreements. We cannot give you any assurance that this will not continue to be the case. Additionally, if there were to be emergency conditions, some of our key employees may be called to active army duty for extended periods of time and that could adversely affect our operations. 17 Our insurance does not cover losses that may occur as a result of events associated with the security situation in the Middle East. Although the Israeli government currently covers the reinstatement value of direct damages that are caused by terrorist attacks or acts of war, we cannot assure you that such government coverage will be maintained. Any losses or damages incurred by us could have a material adverse effect on our business. Any armed conflicts or political instability in the region would likely negatively affect business conditions and could harm our results of operations. Our results of operations may be adversely affected by the devaluation of the dollar against the New Israeli Shekel. We hold most of our cash, cash equivalents, deposits and marketable securities in U.S. dollars but incur a significant portion of our expenses, principally salaries and related personnel expenses and administrative expenses, in New Israeli Shekels. As a result, we are exposed to the risk that the U.S. dollar will be devalued against the New Israeli Shekel.Depreciation of the US dollar could have a material adverse effect on our results of operation and financial condition.As of December 31, 2009, we did not hold any derivative instrument arrangements.For more information, see Note 2s of our 2009 consolidated financial statements. We may not continue to be entitled to certain tax benefits. We are entitled to certain tax benefits under Israeli government programs. The tax benefits are a function of the “Approved Enterprise” and “Privileged Enterprise” status of our existing facilities in Israelas such terms are defined under the Israeli tax law and regulations. For more information, see “Item 5. Operating and Financial Review and Prospects; Operating Results; Governmental Economic, Fiscal, Monetary or Political Policies that Materially Affected or Could Materially Affect our Operations”. To date we have not received any such tax benefits because we have not yet generated any taxable income. To maintain our eligibility for such tax benefits, we must continue to meet certain conditions, including making specified investments in fixed assets and financing a percentage of investments with share capital. If we cease to remain entitled to such tax benefits, we may be required to pay increased taxes on the taxable income that we may generate in the future. It may be difficult to enforce a U.S. judgment against us, or our officers and directors or to assert U.S. securities law claims in Israel. It may be difficult to obtain, within the United States, service of process upon us, since we are incorporated in Israel, and upon our directors and officers and our Israeli auditors, almost all of whom reside outside the United States, . In addition, because substantially all of our assets and all of our directors and officers are located outside the United States, any judgment obtained in the United States against us or any of our directors and officers may not be collectible within the United States. ITEM 4. INFORMATION ON THE COMPANY History and Development of the Company Our legal and commercial name is Compugen Ltd. We were established as a corporation and have operated under the laws of the State of Israel since 1993. Our principal offices are located at 72 Pinchas Rosen Street, Tel Aviv 69512, Israel, and our telephone number is +972-3-765-8585. Our primary Internet address is www.cgen.com. None of the information on our website is incorporated by reference into this annual report. 18 Our initial business beginning in 1994 was to develop and commercialize a computer hardware system and software applications to accelerate homology searches of biological sequences under the name “Bioccelerator” in order to facilitate an understanding of the human genome and proteins. Thereafter, we began to develop better algorithms to increase the speed of processing and to cope with the high level of complexity of life at the molecular level. The initial result of this effort was an early understanding that the majority of human genes can express multiple transcripts (i.e. alternative splicing) and therefore multiple proteins. Beginning with this understanding of alternative splicing, our research efforts were then largely directed to obtaining additional predictive understandings of selected biological phenomena at the molecular level, including how genes express transcripts, how transcripts become proteins, and how proteins are cleaved to create peptides. These efforts, over more than 10 years, created a core infrastructure of multidisciplinary and experienced researchers, computational biology systems, tools and algorithms and proprietary understandings and predictive models of key aspects of life at the molecular level. During this period we obtained revenues by providing certain of these capabilities to third parties (including multi-million dollar collaborations with Abbott Laboratories, Human Genome Sciences Inc., Novartis Pharma AG and Warner-Lambert Company, and the United States Patent and Trademark Office) in the form of services and software products. In late 2004, we began to focus a significant portion of our research and development efforts on utilizing this infrastructure to create platforms designed for the predictive discovery of drug and diagnostic product candidates in various fields of interest.Consistent with this new focus, we discontinued commercialization of computational biology tools and services. Although a number of attractive drug and diagnostic product candidates have been discovered largely during the validation stages for our various platforms, we see our primary competitive advantage as having the ability to undertake “discovery on demand”, which is the utilization of our computational biology based on “prediction and selection” methodologies to systematically discover multiple product candidates in specified fields of interest to our collaboration partners.Such “discovery on demand” collaborations based on our existing and “to be developed” platforms are a high priority for our company and we expect that these types of collaborations will provide the majority of our research revenue, milestone and royalty opportunities in the future.Furthermore, we anticipate that during the next few years the primary focus of these collaborations will be related to therapeutic peptides and monoclonal antibody drug targets. In 1999, we established a division to utilize our in silico predictive discovery capabilities in the agricultural biotechnology field. On January 1, 2002, we transferred this business to Evogene Ltd., a newly formed corporation in exchange for 1,640,000 ordinary shares of Evogene, representing 82% of such company’s initial capital. The remaining 360,000 Evogene shares were issued to the two founding scientists, who had previously directed the agbio division at Compugen.In August 2008, Evogene entered into a multi-year research and development collaboration with Monsanto Company focused on identifying key plant genes related to yield, environmental stress and fertilizer utilization. At such time, Monsanto purchased an $18 million equity stake in Evogene and agreed to purchase an additional $12 million stake in the future, subject to certain Evogene diligence requirements. On June 30, 2009, we privately sold 1,000,000 of our Evogene ordinary shares for approximately $3.6 million. We currently hold 1,150,000 Evogene ordinary shares representing approximately 3.9% of its outstanding ordinary shares. Also in 1999, we established a chemistry division to carry out a research program in which we integrated the disciplines of organic chemistry with physics and advanced computational technologies for the development of a method to substantially increase the predictability and success rates of small molecule drug discovery. On August 1, 2004, we transferred all of the assets and liabilities of this division to Keddem Bioscience, a wholly-owned subsidiary.In August 2007, we suspended Keddem’s operations but in order to continue to seek to maximize the value of Keddem’s intellectual property, in 2008, we entered into a term sheet agreement with Mada Ltd., a newly formed company owned and managed by the former two co-CEOs of Keddem, under which Compugen will license the Keddem intellectual property to Mada in exchange for royalties on any future revenues and certain access rights to any developed technology.Mada intends to seek third party funding for the development of this intellectual property. In August 2000, we sold 5,000,000 of our ordinary shares in an initial public offering of our shares on the Nasdaq Global Market at $10.00 per share. In September 2000, we sold an additional 750,000 ordinary shares upon the exercise by our underwriters of their over-allotment option. In January 2002, we listed our shares for trading on the Tel Aviv Stock Exchange (TASE). In November and December 2009 we sold 4,071,700 of our ordinary shares on the Nasdaq Capital Market in an “at the market” offering, at a weighted average price of approximately $4.91 per share. For more information about our holdings in Evogene, see below “Significant Investment; Evogene Ltd.” in this Item 4.See also Note 1b and Note 2g to our consolidated financial statements. 19 Recent Operating Developments During 2008 and 2009 and up to the current time, we have given priority in our research efforts to (i) therapeutic peptides and monoclonal antibody drug targets, and (ii) improvement and modification of existing platform and the development of new platforms in these areas.In addition, during 2009, we began to commit a significant portion of our business development activities to potential “discovery on demand” collaborations in these areas.With respect to our other therapeutic and diagnostic platforms and programs, we intend to focus mainly on those activities pursued in collaboration with other companies.During the past two years, we have announced a number of product candidate discoveries, validation results and new discovery platforms. These have included: · In vivo validation studies of two novel peptide agonists of the FPRL1 G-protein coupled receptors (“GPCR”), which may serve as anti-inflammatory and cardio-protective drug candidates. · In vivo validation studies for two novel peptide agonists of the MAS GPCR, indicating cardio-protective, and anti-hypertensive effects, with therapeutic potential for the treatment of various cardiovascular and other pathologies. · Development and validation of our Blockers of Disease-Associated Conformation (“DAC Blockers”) platform, designed for the systematic discovery of novel peptides that block proteins from adopting disease-associated conformations. · Discovery and experimental verification of a blood based biomarker candidate for lung cancer. · Experimental results for three Compugen discovered Relaxin related molecules demonstrating potential therapeutic utility in labor complications, infertility, inflammation, congestive heart failure and fibrotic diseases.Positive therapeutic effects of one of these novel peptides were shown in an animal model of pulmonary fibrosis. · Discovery of more than ten novel antibody therapy targets for various types of solid and hematopoietic cancer. · Discovery and experimental confirmation of a novel combination of four biomarkers that may enable early prediction of drug-induced kidney toxicity during pre-clinical trials in rats. · In vivo validation studies, including an animal model of inflammatory bowel disease (IBD), of a novel peptide antagonist of the gp96 protein with potential for the treatment of various inflammatory diseases including IBD and other immune related pathologies. · Discovery of a novel peptide antagonist of the Clusterin protein for which initial in vitro and in vivo results indicate the peptide enhances the responsiveness to TaxolTM, a frequently used cancer chemotherapeutic drug. · Development and validation of a new Viral Peptides Discovery Platform designed to identify peptides from viral genomes for potential human therapeutic use for treatment of inflammatory and immune related diseases. · Discovery and experimental verification of a novel molecular biomarker candidate for the diagnosis of ovarian cancer. · Discovery and in vivo results for a novel peptide antagonist of the Angiopoietin/Tie-2 pathway, demonstrating beneficial effects in an animal model of retinopathy, supporting the potential use for the treatment of angiogenesis-related diseases, such as cancer, macular degeneration, diabetic retinopathy, psoriasis, arthritis, and atherosclerosis. · Discovery and experimental confirmation of a genetic biomarker for predisposition to type 2 diabetes, the most common form of diabetes. · Discovery and experimental validation of a novel drug target, a membrane splice variant of CD55, for treatment of epithelial tumors 20 Principal Capital Expenditures In the years ended December 31, 2009, 2008 and 2007, our capital expenditures were $48,000, $120,000, $205,000 respectively, and were spent primarily on laboratory equipment, computer software and hardware and leasehold improvements.We have no current material commitments for capital expenditures. Business Overview Compugen’s mission is to be the world leader in the discovery and licensing of product candidates to the therapeutic and diagnostic industries under milestone and revenue sharing agreements. Our increasing inventory of proprietary discovery platforms is enabling the predictive discovery – field after field – of such product candidates. Unlike traditional high throughput trial and error experimental based discovery, our platforms rely on in silico (by computer) prediction and selection of product candidates based on our decade-long focus on the predictive understanding of important biological phenomena at the molecular level, followed by validation of the resulting candidates through the use of various in vitro and in vivo experimental techniques. Our growing number of collaborations with major pharmaceutical and diagnostic companies cover both (i) early-stage licensing of product candidates discovered mostly during the validation of our discovery platforms and in our internal research, primarily in the areas of oncology and immune-related diseases, and (ii) “discovery on demand” agreements where existing or new discovery platforms are utilized to predict and select product candidates as required by a partner of ours. Infrastructure Platforms We develop predictive biological computer based models and platforms that better enable us to discover potential therapeutic or diagnostic product candidates by analyzing biological data of various types such as DNA and RNA sequences, gene expression data, protein-related data and data related to drugs in development and to drugs already being commercialized. As stated above, for more than a decade, we focused our efforts on obtaining predictive understandings of key biological phenomenon at the molecular level.An important aspect of these efforts was the creation of two key infrastructure platforms - LEADS and MED - integrating our scientific understandings and predictive models.These infrastructure platforms have played a key role in the creation of our ten existing product candidate discovery platforms. · LEADS is Compugen’s proprietary bioinformatic platform that provides a comprehensive view of the human transcriptome, proteome, and peptidome which enables the systematic discovery of novel genes, transcripts, proteins and peptides. It includes extensive gene information and annotations, such as splice variants, antisense genes, SNPs, novel genes and RNA editing. At the protein level, LEADS provides full protein annotations, including homologies, domain information, subcellular localization, peptide prediction, and novelty status. · MED is an integrated database composed of more than 40,000 public and proprietary microarray experiments representing about 1,400 conditions (i.e. normal tissues, malignant tissues, tissues from drug treated patients, etc.). This is an open platform, thus under collaboration, additional proprietary expression data could be integrated into the platform. All microarray experiments are normalized and unified into a "virtual" chip in which the expression of genes and pathways can be examined across all conditions and tissues simultaneously. To the best of our knowledge this is the only platform that normalizes all such publicly available data. The wealth of the data allows the identification and elimination of exceptional expression results obtained from various data sources, resulting in a system with an improved signal-to-noise ratio. MED findings were found to highly correlate with expression data obtained in house by qRT-PCR assays on well established tissue RNA panels. 21 Product Discovery Platforms In general, each Compugen discovery platform targets a specific field and consists of three modules: Prediction, Selection and Validation. The first two modules are largely in silico (i.e. performed by computer) while the third involves laboratory based in-vitro and in vivo experimental validation of selected candidates. The Prediction module utilizes our computational biology capabilities and predictive models with field specific information to generate in silico a large number of putative product candidates for the specific purpose or field of interest.Next, the Selection module utilizes proprietary algorithms and tools and other methodologies, including an expert review, to select from this large number of putative product candidates a smaller number of molecules (typically in the low tens to hundreds) that we believe have the highest probability of being product candidates for that specific purpose or field of interest. Some or all of these selected molecules produced and undergo initial experimental validation and thereafter additional in vitro and/or in vivo validation testing in the third module. By using this systematic approach, we have successfully validated the predictive capabilities of a number of discovery platforms, and in addition have discovered numerous product candidates in a number of diagnostic and therapeutic areas that were first predicted in silico and then experimentally validated.In addition, this procedure provides additional data for the continued improvement of the predictive capabilities incorporated in the discovery platforms. As demonstrated by our initial ten validated discovery platforms, our core predictive capabilities are broadly applicable across many therapeutic and diagnostic areas.However, at present, our research and discovery efforts are focused primarily in the areas of therapeutic peptides and proteins, and targets for monoclonal antibodies, and our business development activities are focused on “discovery on demand” collaborations in these areas. Therapeutic Peptides and Proteins: Platforms and Products Peptides are short proteins, usually of less than 40 amino acid residues. Such molecules have been used as drugs (therapeutic peptides) for almost two decades, but only in recent years have pharmaceutical and biotechnology companies begun making major investments in these drugs. This recent revival of the therapeutic peptide field is mainly due to improvements in chemical synthesis techniques that allow the synthesis of longer peptides to become almost standard practice. A major advantage of therapeutic peptides over low-molecular-weight drugs is their high specificity for their targets.Consequently, therapeutic peptides tend to have high efficacy and fewer side effects. Today, the number of peptides approved by the FDA in the U.S. and EMEA in the European Union is increasing annually at a much higher rate than that of any other therapeutic class. Further advances in peptide synthesis and peptide drug delivery methods are expected to result in an even higher impact of therapeutic peptides on the drug market. Therapeutic proteins are proteins that are either extracted from human cells or engineered in the laboratory for pharmaceutical use. The majority of biopharmaceuticals marketed to date are recombinant therapeutic protein drugs. Therapeutic proteins are used to treat various diseases like cancer, infectious diseases, immune-related disorders, blood-related disorders etc. Therapeutic Peptide and Protein Related Platforms: · GPCRTherapeutic Peptide Ligands: GPCRs are desirable drugs targets – with at least 40% of drugs currently in the market thought to act on GPCRs. Our GPCR platform aims at finding novel peptide ligand agonists to GPCRs that could become drug candidates and is based on our predicted peptidome and our capability to identify GPCR activating peptides from it. Our underlying peptidome is a collection of thousands of novel human peptide sequences which are expected to be endogenous peptides, and was created by predicting novel cleavage sites in precursor proteins. Using this proprietary platform we have to date, identified many novel peptides that activate GPCRs and have advanced multiple peptides into in vivo studies. · Disease-Associated Conformation Blockers:This discovery platform is designed to identify segments in proteins of interest that, if introduced therapeutically as synthetic peptides, would block specific conformational changes of such proteins, thereby preventing them from adopting disease-associated conformations and related activities. A key capability of this platform is that it enables a proteome wide search for conformational change blocking peptides in human, viral and bacterial proteomes based only on sequence information. Using this platform we have identified several such peptides and have advanced them into in vivo studies. · Viral Peptides:This isour most recently disclosed platform, aimed at the discovery of novel therapeutic peptides from viral genomes for potential human therapeutic use against inflammatory and immune related diseases. The rationale of the platform is based on the concept of utilizing knowledge gained from viruses on how to subvert the human immune system. The initial run of this platform identified two viral peptides that were shown in in vitro studies on activated immune cells to suppress secretion of various cytokines and chemokines, suggesting anti-inflammatory properties. 22 · Splice Variant based Therapeutic Proteins: Alternative splicing is a biological phenomenon that enables multiple protein products from a single gene. Our historical platform, the "LEADS infrastructure platform”, models this phenomenon by analyzing databases of sequence data, mainly ESTs (Expressed Sequence Tags – short sub-sequences of a transcribed spliced nucleotide sequence) and predicts the collection of human proteins (proteome), among them many potential novel splice variants. In some cases, splice variants could be drug candidates. The LEADS infrastructure platform is used in other discovery platforms as well.In addition, we have also utilized it to discover splice variants for therapeutic peptides. Therapeutic Peptide and Protein Product Candidates The product candidates listed below are among those discovered or further validated largely as a result of validation activities with respect to our discovery platforms. As stated earlier, our principal business model involves use of these discovery platforms and future platforms in “discovery on demand” collaborations. Therefore, in general, we seek to out-license our own discoveries such as those listed below, at the earliest possible stage and do not intend to pursue on our own development of these product candidates beyond initial in vitro and in vivo validation. · CGEN-855 is a novel peptide agonist of the FPRL1 GPCR receptor, discovered by Compugen’s GPCR peptide ligand discovery platform. Using in vivo models of acute myocardial ischemia-reperfusion injury, CGEN-855 displayed significant inhibition of acute inflammation in mice. Furthermore, this peptide provided cardioprotection against reperfusion injury. This novel FPRL1 agonist may be a useful therapeutic agent for treatment of inflammatory diseases, and for the treatment of myocardial infarct and subsequent heart failure. · CGEN-856 and CGEN-857 are novel MAS GPCR peptide agonists, discovered by Compugen’s GPCR peptide ligand discovery platform. CGEN-856 induced relaxation of rat and murine aorta, reduced in-vivo cardiac remodeling induced by isoproterenol or ischemia, displayed anti-hypertensive effects as well as cardiac and renal anti-fibrotic effects. This peptide may thus be a useful therapeutic agent in conditions benefiting from an increase in the activity of the MAS receptor, such as hypertension, heart failure, cardiac remodeling, myocardial infarction, renal fibrosis and other cardiovascular pathologies. · CGEN-25007 is a novel peptide antagonist of gp96 discovered using Compugen’s proprietary discovery platform, namely, the DAC Blockers platform, which is designed for the prediction and selection of peptides that block proteins from adopting their disease-associated conformations. CGEN-25007 exhibited anti-inflammatory activity in both human PBMCs and murine splenocytes challenged with various inflammatory stimuli as well as in an animal model of endotoxemia. CGEN-25007 has also shown positive therapeutic effects in an animal model of inflammatory bowel disease (IBD) in which it protected mice from the effects of lethal colitis.The above results suggest that CGEN-25007 may be developed as an anti inflammatory drug. · CGEN-25008 peptide is a novel peptide antagonist of discovered using Compugen’s DAC Blockers platform.In vitro, CGEN-25008 evoked growth inhibition of various tumor cell lines such as non-small cell lung cancer (A549), colorectal adenocarcinoma (HT29), breast cancer (MCF7) and prostate cancer (PC3). In a xenograft animal model of lung cancer, CGEN-25008 was shown to induce up to 25% greater reduction in tumor size when given together with Taxol, in comparison to mice treated with Taxol only. · CGEN-25009 is a novel peptide of the LGR7 receptor that was discovered by the GPCR peptide ligand discovery platform. The LGR7 receptor is known to be activated by Relaxin and therefore could potentially have therapeutic activity in various clinical indications including fibrosis, labor complications, infertility and heart failure. CGEN-25009 has shown positive therapeutic effects in an animal model of pulmonary fibrosis.Therefore, CGEN-25009 could have a potential therapeutic utility to treat pulmonary fibrosis and other fibrosis related conditions such as chronic renal failure. 23 · CGEN-25017 is a novel peptide antagonist of the Angiopoietin/Tie-2 pathway that has shown positive therapeutic effects in an animal model of retinopathy, a very serious eye condition characterized by over-growth of blood vessels. CGEN-25017, which was initially discovered using Compugen’s Disease-Associated Conformation (DAC) Blockers discovery platform, had previously demonstrated significant inhibitory activity in two other models of angiogenesis. CGEN-25017 could have potential therapeutic utility for other diseases involving pathological angiogenesis such as cancer and inflammatory conditions, including psoriasis and rheumatoid arthritis. · CGEN-15001 is a novel protein which has shown potential for the treatment of autoimmune disorders. CGEN-15001 is the extracellular region of a previously unknown membrane protein in the B7/CD28 family. The existence and potential utility of the newly discovered parent protein from which CGEN-15001 is derived, was predicted in silico utilizing Compugen’s LEADS Platform and other proprietary algorithms. In an animal model of multiple sclerosis, CGEN-15001 demonstrated potent amelioration of the disease state. CGEN-15001 could have therapeutic utility for the treatment of multiple sclerosis and other autoimmune diseases, such as rheumatoid arthritis, systemic lupus erythematosus, inflammatory bowel disease, and type-1 diabetes. Targets for Monoclonal Antibody Therapy:Platforms and Products During the past two decades, monoclonal antibodies (mAb) have emerged as an important new drug class. Currently, 18 mAbs have been approved for therapeutic use in the United States for various clinical indications, including oncology, chronic inflammatory diseases, transplantation, infectious diseases and cardiovascular diseases. One of the advantages of mAb therapeutics is that they belong to a well-established drug class that has a high success rate from first use in humans to receiving regulatory approval: 29% for chimeric mAbs and 25% for humanized mAbs.As a comparison, the success rate for small molecule drugs is only 11%.Across the branded prescription pharmaceutical market, mAb are forecast to be the strongest performing molecule type. Although significant progress has been made in recent years in mAb therapeutics, numerous challenges still remain. One of these is the identification of novel targets for mAb therapy. To this end, Compugen has developed a proprietary mAb-target discovery platform to identify novel drug targets and support external partnerships. Monoclonal Antibody Related Platforms · Monoclonal Antibody Targets: This platform predicts the existence of proteins that can serve as targets for antibody therapeutics. It combines several data sources such as the LEADS infrastructure platform, MED platform for gene expression profiles, and protein domains and localization predictions. We have recently begun to experimentally validate drug target candidates which are novel membrane proteins which we believe may serve as targets for antibody therapeutics and may play a role in the treatment of various cancer and autoimmune diseases. Monoclonal Antibody Target Product Candidates · CGEN-671, a new drug target for treatment of multiple epithelial tumors, is a membrane splice variant of CD55, a known drug target for gastric cancer. The potential application of CGEN-671 as a drug target was initially predicted in silico through the use Compugen’s Monoclonal Antibody Targets Discovery Platform. Immunohistochemistry (IHC) results from cancerous and healthy tissue sections strongly suggest significant potential for CGEN-671 as a drug target for clinical development of various types of mAb drug therapy for colorectal, breast and lung carcinomas, and possibly for additional epithelial derived tumors. Other Therapeutic and Diagnostic Platforms and Products Over the past several years, we have developed additional discovery platforms used for the discovery of novel drugs and diagnostic candidates. These platforms rely on the rich infrastructure developed at Compugen and the ability to integrate additional data sources, enabling each discovery platform to be tailored for a specific unmet need. At present, our research and discovery efforts are focused primarily in the areas of therapeutic peptides and targets for monoclonal antibodies, therefore the below platforms are used and will be used in the near future only under collaboration programs with partners in the pharmaceutical and diagnostic industry. 24 Other Therapeutic and Diagnostic Platforms · Nucleic-Acid Disease Markers: Using the LEADS infrastructure platform in combination with a gene expression database, we can identify RNA sequences found in different levels in pathological as opposed to healthy conditions. These RNA sequences can be used as biomarkers for the diagnosis of specific pathological conditions, such as cancer. · Protein Disease Markers: Using the same capabilities as above, we can identify RNA sequences that are translated to proteins secreted to the blood stream under various pathological conditions. Such protein sequences, identified in the bloodstream, can serve as biomarkers for the diagnosis of various diseases. · Nucleic-AcidPreclinical Toxicity Markers: Using the LEADS infrastructure platform in combination with gene expression experiments designed to identify drug-induced toxicity biomarkers, we can identify high levels of RNA sequences in tissues that were exposed to toxic drug agents. Such RNA sequences can be used as biomarkers for the early detection of toxicity in preclinical trials. · Non-SNP Drug Response Markers: This platform (also called our “GeneVa platform”) predicts non-SNP genetic variations in the human genome that could be potential drug response and disease predisposition markers. This platform consists of three components: a component constituting an atlas with over 350,000 predicted non-SNP variations, a component that associates variations from this atlas with certain conditions of interest (e.g. response to a drug),and an experimentalgenotyping componentthat allows testing of variations on human DNA samples. · New Indications: This platform predicts new indications for existing drugs through the analysis of vast amounts of information and raw data from many different experimental and drug and disease specific sources, including gene expression, known or predicted protein networks, gene regulation data, known or predicted associations between genes and pathologies and other experimental results. A key component of the platform is the Compugen developed MED (Mining of Expression Data) infrastructure technology, which is also being utilized in other discovery platforms. Other Therapeutic and Diagnostic Product Candidates The product candidates listed below are among those discovered or further validated, largely as a result of validation activities with respect to our discovery platforms. As previously stated, in general, we seek to out-license our own discoveries such as those listed below, at the earliest possible stage and do not intend to pursue on our own development of these product candidates beyond initial validation. · CGEN-40001 is a novel insertion in PFKP (platelet phosphofructokinase) which was discovered and validated as a genetic biomarker for predisposition to type-2 diabetes. · CGEN-226 is a soluble splice variant of the vascular endothelial growth factor (VEGF) receptor 1 gene and could serve as a novel biomarker for early detection of preeclampsia. · CGEN-327 is a novel splice variant of the Human Epididymis Protein 4 gene, which is a known biomarker for ovarian cancer. This splice variant can also serve as a novel biomarker for ovarian cancer · CGEN-50001 is a small molecule drug which has been used in the clinic for many years for CNS related indications and has a well established safety profile, which we predicted would likely strengthen the effect of anti-breast cancer drugs which target the estrogen receptor, such as Tamoxifen. 25 Existing Customers and Collaborators In the ordinary course of business, we enter into agreements under which we give options to out-license novel therapeutic and diagnostic product candidates, most of which were discovered during the validation stages of our discovery platforms. We intend to continue to seek to license out novel therapeutic and diagnostic product candidates that we discover, to pharmaceutical, biotechnology and diagnostics companies.However, our primary focus moving forward is to enter into “discovery on demand” collaborations where we utilize our existing and to be developed platforms to focus on areas of interest to our partners. We seek to generate revenues from these collaborations primarily in the form of certain predetermined developmental stages and milestones, and royalties from the sales of the drugs and/or diagnostics applications. To date, none of the product candidates covered by our collaborations have advanced beyond the validation stage, and we believe that manyproduct candidates covered by our collaborations may not advance beyond the validation stage. Under all of the agreements that we have entered to date, and as is customary in the industry, successful outcomes with respect to any validation, development or commercial milestones are not guaranteed nor contractually required of us or of our partner company. In addition, successful validation outcomes do not necessarily ensure that our collaborators will choose to license our product candidates, thus potentially requiring us to seek alternative collaborators or other avenues for the development of these product candidates. Also, mergers or acquisitions involving our collaborators, personnel changes at our collaborators, changes in our collaborators' strategic focus and other changes unknown to us and beyond our control can occur, which potentially could negatively affect the determination by such collaborators whether ultimately to license or continue the development of our product candidates, thus potentially requiring us to seek alternative collaborators or other avenues for the further development and commercialization of these product candidates. The following are our existing out-licensing evaluation and option agreements for product candidates, recently entered into: · A research and license agreement with a leading diagnostic company covering CGEN-226, a novel biomarker candidate for early detection of preeclampsia, the most common of the dangerous pregnancy complications.If the condition is not recognized, and the pregnancy is left to continue to full term, the disease will progress to eclampsia, often resulting in seizure, coma and mortality. Therefore, diagnosing preeclampsia in the early stages of a pregnancy is a field of high interest to the medical community and diagnostic industry.CGEN-226 is a soluble splice variant of the vascular endothelial growth factor (VEGF) receptor 1 gene. This previously unknown splice variant was predicted and selected through the use of Compugen’s in silico modeling of the human transcriptome and proteome for the discovery of novel molecules for diagnostic and therapeutic uses. Following its in silico prediction and selection, CGEN-226 was validated experimentally, and patent applications covering this novel splice variant were made for various diagnostic and therapeutic applications. · A collaboration agreement with Bayer Schering Pharma AG covering further evaluation of a Compugen discovered tumor target and its splice variants. The agreement provides Bayer with an option for an exclusive worldwide royalty bearing license for development of monoclonal antibodies and other therapeutic agents addressing these novel target molecules. The existence of the target and its splice variants was initially predicted in silico by us through the use of our Monoclonal Antibody (mAb) Targets Discovery Platform; the predicted molecules were then validated experimentally. · A research and license option agreement for CGEN-327, a novel molecular biomarker candidate which is a previously unknown splice variant of the HE4 (Human Epididymis Protein 4) gene, for the diagnosis of ovarian cancer. This collaboration provides Compugen’s partner with an option to obtain worldwide royalty bearing commercialization rights for diagnostic products based on this unique and novel splice variant, with Compugen retaining all therapeutic applications. · An undisclosed collaboration with a peptide delivery company for the joint development and commercialization of certain of our therapeutic peptide product candidates.Under this agreement, therapeutic peptides proposed by Compugen and accepted for collaboration would be stabilized using our partner’s technology, developed to an investigational new drug, or IND stage by our partner, and thereafter out-licensed. 26 With respect to our primary business development focus on “discovery on demand” collaborations, in December 2009, we announced an agreement with Pfizer for the predictive discovery by Compugen of therapeutic peptide product candidates for three drug targets of interest to Pfizer. After the initial discovery process, based on various Compugen discovery platforms and funded by Pfizer, the predicted molecules will be synthesized and delivered to Pfizer. Following an evaluation period, Pfizer will have the right to exercise options for worldwide exclusive milestone and royalty bearing licenses to develop and commercialize the selected product candidates or further optimize them to obtain final potent, selective product candidates with favorable pharmacokinetic properties. Our Strategy Our mission is to be the world leader in the discovery and licensing of product candidates to the therapeutic and diagnostic industries under milestone and revenue sharing agreements. Our increasing inventory of powerful and proprietary discovery platforms is enabling the predictive discovery – field after field – of such product candidates. Unlike traditional high throughput trial and error experimental based discovery, our platforms rely on in silico (by computer) prediction and selection of product candidates based on our decade-long focus on the predictive understanding of important biological phenomena at the molecular level, followed by validation of the resulting candidates through the use of various in vitro and in vivo experimental techniques. Our growing number of collaborations with major pharmaceutical and diagnostic companies cover both (i) early-stage licensing of product candidates discovered mostly during the validation of our discovery platforms and in our internal research, primarily in the areas of oncology and immune-related diseases, and (ii) “discovery on demand” agreements where existing or new discovery platforms are utilized to predict and select product candidates as required by a partner. To date, we have commenced implementing this strategy through (i) the successful development and validation of the predictive capabilities of our ten discovery platforms, (ii) the discovery of numerous product candidates in several diagnostic and therapeutic areas that were first predicted and selected in silico and then initially validated in vitro and/or in vivo in the laboratory, and (iii) the signing of collaboration and license agreements with major Pharmaceutical and Diagnostic companies for the development and commercialization of novel diagnostic and therapeutic products. Subsidiary Keddem Bioscience Ltd. In 1999, we established a chemistry division that focused on substantially increasing the predictability and success rates of small molecule drug discovery.On August 1, 2004, we transferred all of the assets and liabilities of this division to Keddem Bioscience (“Keddem”), a wholly-owned subsidiary. In August 2007, we suspended Keddem’s operations and as such, it is reflected as a discontinued operation in our consolidated financial statements.In 2008, in order to continue to seek to maximize the value of Keddem’s intellectual property, we entered into a term sheet agreement with Mada Ltd., a newly formed company owned and managed by the former two co-CEOs of Keddem, under which Compugen will license the Keddem intellectual property to Mada in exchange for royalties on any future revenues and certain access rights to any developed technology. Mada intends to seek third party funding for the development of this intellectual property, but we can give no assurances that it will be successful in doing so. For more information on Keddem, see Item 7. “Major Shareholders and Related Party Transactions; Related Party Transactions; Keddem Bioscience Ltd.”. Significant Investment Evogene Ltd. In 1999, we established a division to utilize our in silico predictive discovery capabilities in the agricultural biotechnology field. In January 2002, we transferred this business, including a three year Computational Tools License to certain existing Compugen computational biology knowhow, includingLEADS, to Evogene Ltd, a newly formed corporation in exchange for 1,640,000 ordinary shares of Evogene, representing 82% of the company’s initial capital. Evogene Ltd. issued 360,000 ordinary shares representing 18% of the company’s initial capital to the two founding scientists, who previously had directed the agbio division at Compugen. 27 In August 2004, the Computational Tools License was extended for two additional years in consideration of the issuance to Compugen of 350,000 ordinary shares of Evogene. In August 2006, we agreed to grant Evogene a license to certain software which supports the LEADS technology licensed under the Computational Tools License Agreement in consideration of which, Evogene issued to us 40,000 ordinary shares during 2006 and an additional 20,000 ordinary shares during 2008. In May 2007 we entered into a further extension, granting Evogene a license to certain software until December 31, 2014 for which Evogene paid us $150,000 and issued to us 100,000 Evogene ordinary shares. In February, 2006 Evogene entered into an equity investment agreement with certain investors for $7 million. We did not participate in this financing round. In June, 2007, Evogene completed an initial public offering on the Tel Aviv Stock Exchange.We did not participate in this public offering. In August 2008, Evogene entered into a five-year research and development collaboration with Monsanto Company focused on identifying key plant genes related to yield, environmental stress and fertilizer utilization. At such time, Monsanto purchased an $18 million equity stake in Evogene and agreed to purchase an additional $12 million in the future, subject to certain Evogene diligence requirements. In August 2008, Evogene granted to us 30,000 options to purchase ordinary shares subject to the terms of the “Evogene Share Option Plan (2002)”.Each of Evogene’s directors was entitled to such options in consideration for their service as a director.Mr. Eli Zangvil, Compugen’s representative on Evogene’s board of directors, instructed that these options be issued directly to Compugen and not to him personally. On June 30, 2009 we announced that we received approximately $3.6 million from the private sale of 1,000,000 Evogene shares to a single purchaser. As a result of the above financings, sale of shares and other transactions, as of December 31, 2009, we held 1,150,000 Evogene shares, with the ability to vote 3.9% of Evogene’s share capital and 30,000 options to purchase ordinary shares of Evogene. Our investment in Evogene was historically accounted for in accordance with FASB Accounting Standards Codification (“ASC”) 323-10 “Investments – equity method and joint ventures”. Through February 2006, when Evogene completed a major finance round, we accounted for the investment under the equity method. The finance rounds resulted in our holdings being diluted to below 20% of Evogene's outstanding stock. We cannot exercise significant influence over operating and financial policies of Evogene and the carrying amount of the investment is currently classified and accounted for as available-for-sale marketable securities in accordance with ASC 323-10.Securities available-for-sale are carried at fair value, with the recognized gains and losses reported as a separate component of stockholders’ equity under accumulated other comprehensive income in our consolidated balance sheet. For more information on our holdings in Evogene, see also Note 1b to our 2009 consolidated financial statements. Sales, Marketing and Business Development Since our incorporation in 1993, we have devoted most of our capital and human resources to obtaining deeper and predictive understandings of important life processes at the molecular level and utilizing these understandings as well as our extensive and growing base of proprietary computational biology systems, tools and platforms, to substantially improve important aspects of drug and diagnostic product discovery. In recent years, these efforts have focused on the development of field-specific discovery platforms and the prediction, selection and initial validation of numerous drug and diagnostic candidates. Therefore, our principal sales, marketing and business development efforts currently involve licensing or other forms of collaborations with biotech, pharmaceutical and diagnostic companies for the development and commercialization of our product candidates and our discovery platforms. In earlier years we provided certain of our capabilities in the form of services and software tools to third parties, but these activities were largely discontinued by 2004. In 2009, we suspended our business development presence and operations in Rockville, Maryland USA. Principal Markets Our business model is primarily based on receiving revenues in the form of fees, milestones, research revenues and royalties and other revenue sharing payments from licensees and development partners.Therefore, current revenues remain insignificant. Revenues for the year ended December 31, 2009 were $250,000, most of which were in Europe. The approximate geographical breakdown of our revenues for the year ended December 31, 2009 was 10% in North America and 90% in Europe.For the year ended December 31, 2008, the approximate geographical breakdown of our revenues was 12% in North America and 88% in Israel.For the year ended December 31, 2007, all of our revenues were in North America. 28 Raw Materials We use a large range of raw materials in our research. For our research and discovery activities, we use biological information databases such as databases of ESTs, which are short nucleotide sequences that code for the expression of partial mRNA, databases of DNA sequences, gene expression databases, including datasets from microarray experiments, databases which link proteins to diseases, protein-protein interaction and pathway databases and databases that match drugs with their respective targets. We also use a large range of biological reagents such as cell growth media, enzymes, antibodies as well as human tissue samples and cell lines for our therapeutic and diagnostic validation activities. We rely on the quality and integrity of the raw materials that we use. We have encountered circumstances in which various biological reagents that we acquired were found to be of poor quality. Such circumstances may delay and even interfere with our discovery and development efforts. Intellectual Property Rights Our intellectual property assets are our principal assets. These assets include the intellectual property rights subsisting in our proprietary know-how and trade secrets, the copyrights subsisting in our software and related documentation and in our patents and patent applications. We seek to vigorously protect our rights and interests in our intellectual property. We expect that our commercial success will depend on, among other things, our ability to obtain commercially valuable patents especially for our therapeutic and diagnostic product candidates, maintain the confidentiality of our proprietary know-how and trade secrets and otherwise protect our intellectual property. We seek patent protection for inventions that relate to our therapeutic and diagnostic potential product candidates as well as certain components of our technology platforms. We currently have a total of 18 issued patents of which 16 are US patents. We also have 88 pending patent applications, which include 33 patent applications that have been filed in the United States (six of which have to date been allowed for issuance) and eight applications that have been filed under the Patent Cooperation Treaty for which we have not yet designated the countries of filing. We plan to continue to apply for patent protection for our therapeutic and diagnostic inventions, including for related inventions such as antibodies and peptides. We also seek protection for our proprietary know-how and trade secrets that are not protectable or protected by patents, by way of safeguarding them against unauthorized disclosure. This is done through the extensive use of confidentiality agreements and assignment agreements with our employees, consultants and third parties as well as by technological means. We use license agreements both to access third party technologies and to grant licenses to third parties to exploit our intellectual property rights. Competition The biotechnology and pharmaceutical industries are highly competitive. Numerous entities in the United States and elsewhere compete with our efforts to make discoveries and commercialize them. Our competitors include pharmaceutical, biotechnology and diagnostic companies, academic and research institutions and governmental and other publicly funded agencies. We face, and expect to continue to face, competition from entities that discover and develop products that have a function similar or identical to the function of our therapeutic and diagnostic product candidates. In respect of our diagnostic product candidates, we potentially face competition from any company to the extent that it discovers or develops diagnostic products, and especially, if its products are aimed at diagnosing cancers, cardiovascular diseases and immune-related diseases as well as toxicity biomarkers.These companies include companies such as Abbott, Beckman, Quest, LabCorp and diaDexus, Inc. In respect of our therapeutic product candidates, our potential competitors comprise companies that develop or commercialize therapeutic protein or peptides such as Amgen, Inc., Wyeth Pharmaceuticals, Inc., Genentech, Inc., and Zymogenetics, Inc. 29 Our discovery program depends, in large part, on our discovery platforms and other technologies and our proprietary data to make inventions and establish intellectual property rights in genes and gene-based products, including mRNAs, proteins and peptides. There are a number of other means by which such inventions and intellectual property can be generated. We believe that our computational technologies, and specifically our discovery platforms, provide us with a competitive advantage in the field of predicting gene-based products, and occasionally gain some information on their biological importance. We believe that this advantage is made possible by the incorporation of ideas and methods from mathematics and computer science into biology, and by the modeling of significant biological phenomena and the resultant better research capabilities that we have developed. Nevertheless, we may lose this advantage if our existing or future competitors make scientific and technological progress. In addition, we may discover and pursue the development of therapeutic or diagnostic product candidates that could conflict with our collaborators’ discovery and development plans, including licensees or collaborators to whom we granted in the past a license to use certain of our earlier computational platforms. Government Regulation Environmental Regulation Some of our research and development activities involve the controlled use of biological and chemical materials, a small amount of which could be considered to be hazardous. We are subject to Israeli laws and regulations governing the use, storage, handling and disposal of all these materials and resulting waste products. We store relatively small amounts of biological and chemical materials. To our knowledge, we substantially comply with these laws and regulations. However, the risk of accidental contamination or injury from these materials cannot be entirely eliminated. In the event of an accident, we could be held liable for any resulting damages, and any liability could exceed our resources. Regulation of Use of Human Tissue We need to access and use various human or other organisms’ tissue samples for the purpose of development and or validation of some of our products. Our access and use of these samples is subject to government regulation, in the United States, Israel and elsewhere and may become subject to further regulation. United States and other governmental agencies may also impose restrictions on the use of data derived from human or other tissue samples. To our knowledge, we substantially comply with these regulatory requirements. Regulation of Products Developed with the Support of Research and Development Grants For a discussion of regulations governing products developed with research and development grants from the Government of Israel, see “Item 5. Operating and Financial Review and Prospects; Research and Development, Patents and Licenses; Israeli Government Research and Development Programs.” Organizational Structure We incorporated our wholly-owned U.S. subsidiary, Compugen USA, Inc., in 1997 and in January 2008, we established a wholly-owned UK Subsidiary, Compugen UK Ltd.Neither of these subsidiaries had any significant operations during 2009.Our research and discovery, business development and commercial operations are all carried out primarily from our Tel Aviv offices. Property, Plants and Equipment As of January 1, 2010, we lease an aggregate of approximately 15,380 square feet of office and biology laboratory facilities in Tel Aviv, Israel, which lease expires in December 2012. We believe that the facilities that we currently lease are sufficient for at least the next 12 months. There are no encumbrances on our rights in these leased properties or on any of the equipment that we own. To our knowledge, there are no environmental issues that affect our use of the properties that we lease. 30 ITEM 4A. UNRESOLVED STAFF COMMENTS Not Applicable ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS The following discussion of our critical accounting policies and our financial condition and operating results should be read in conjunction with our consolidated financial statements and related notes, prepared in accordance with U.S. GAAP as of December 31, 2009, and with any other selected financial data included elsewhere in this annual report. Background We are a company that engages in drug and diagnostic product candidate discovery and commercialization of such candidates largely through early stage licensing and development agreements. Our business is focused on developing and using our growing inventory of field-focused discovery platforms to predict, select and validate therapeutic drug candidates and diagnostic biomarker candidates.Our initial discovery platforms have focused mainly on cancer, cardiovascular and immune-related diseases. Prediction and selection of product candidates is largely computer based, utilizing one or more of our discovery platforms, while validation of the resulting candidates is accomplished through the use of various in vitro and in vivo experimental techniques.Product candidate discoveries are pursued either (i) by us independently and/or (ii) under various forms of collaborations with partner companies whereby our discovery platforms or other discovery capabilities are targeted to areas of interest of such partner companies (“discovery on demand” collaborations).In general, we seek to license out our discoveries at an early stage with the goal of maximizing the number of our product candidates in development by our licensing and development partners under various types of milestone and revenue sharing agreements. OPERATING RESULTS Overview Overview of Operating Results We have incurred losses and our revenues may not increase over the next few years. Since our inception, we have incurred significant losses and, as of December 31, 2009, we had an accumulated deficit of $161 million. We may continue to incur net losses in the foreseeable future In late 2004, we began to focus a significant portion of our research and discovery efforts on the creation of field specific discovery platforms intended to identify novel drug and diagnostic product candidates and discontinued commercialization of our computational biology software products, with a resulting decrease in revenues. We incurred net losses of approximately $12 million in 2007, approximately $13 million in 2008 and approximately $4 million in 2009. We may continue to incur net losses in the future due in part to the costs and expenses associated with our research and discovery activities, including the building and validation of additional discovery platforms. Our business model is primarily based on receiving revenues in the form of fees, milestones and royalties, research revenues and other revenue sharing payments from licensees and development partners of drug and diagnostic products based on Compugen made or enabled product candidate discoveries. To date, we have received only minimal such revenues. Our net research and development expenses are expected to account for more than 65% of our total operating expenses. Our net research and development expenses are expected to be our major operating expense in 2010, accounting for more than 65% of our expected total 2010 operating expenses. Our research and development expenses have always comprised a significant portion of our expenses. In 2007, 2008 and 2009, these expenses continued to be, and we expect will continue to be, our largest operating expense. 31 Overview of Liquidity and Capital Resources. We currently have sufficient working capital in order to sustain our operations for the next twelve months.For a detailed description of our cash and cash equivalents position, see “Liquidity and Capital Resources” in this Item 5. Compensation expenses attributed to option grants. We recorded compensation expenses of approximately $2.3 million in 2007, approximately $1.7 million in 2008 and approximately $1.5 million in 2009 in connection with the grant of share options. These expenses are attributable to options that we granted to our employees and directors and to those of our consultants to whom we granted stock options with an exercise price at the fair market value known on the date of grant. The fair value of these grants isamortized over the vesting periods of the individual share options. Based on options granted through December 31, 2009 and on our ordinary share price on that date, we estimate that our future amortization of compensation expenses will be approximately $918,000 in 2010, $823,000 in 2011, $426,000 in 2012 and $147,000 in 2013.These estimates are subject to the amount of granted options at any given point in time. Our current policy is to grant options at the fair market value known on the date of grant.For more information, see Note 2n of our 2009 consolidated financial statements. Critical Accounting Policies The preparation of our consolidated financial statements and other financial information appearing in this annual report requires our management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate on an on-going basis these estimates, mainly related to revenues, contingencies and taxation. We base our estimates on our experience and on various assumptions that we believe are reasonable under the circumstances. The results of our estimates form the basis for our management’s judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. Revenue Recognition We generated revenues from collaboration research agreements, under which we delivered peptides and provide professional services to customers with the possibility of receiving future milestones and royalties on successful products.In previous years, we also generated revenues from the license of software products: For accounting purposes, we view our collaboration research agreements as service arrangements with milestones and royalties on successful products and follow the revenue recognition criteria in ASC 605-10.Under these arrangements, revenue is recognized when we complete our performance obligations. We believe that a customer realizes value from a transaction only when and if the final act is performed and therefore, performance should be deemed to have occurred, and revenue recognized, when that act takes place. As of the balance sheet date no milestones payments or royalties have been received. Revenues from software licenses to Evogene are recognized in accordance with ASC 985-605 “Software Revenue Recognition” (“ASC 985-605”), as amended, when persuasive evidence of an agreement exists, delivery of the product or service has occurred, no significant obligations with regard to implementation remain, the fee is fixed or determinable, and collectability is probable. ASC 985-605 generally requires revenues earned on software arrangements involving multiple elements to be allocated to each element based on the relative fair value of the elements. ASC 985-605 requires that revenues be recognized under the "Residual Method" when vendor specific objective evidence (VSOE) of fair value exists for all undelivered elements and no VSOE exists for the delivered elements and all revenue recognition criteria of ASC 985-605, as amended, are satisfied. 32 Maintenance and support revenues included in these arrangements are deferred and recognized on a straight-line basis over the term of the maintenance and support agreement. The VSOE of fair value of the undelivered elements (maintenance, support and professional services) is determined based on the price charged for the undelivered element when sold separately or based on renewal rate. Deferred revenues include amounts received from customers for which revenue has not been recognized. Share Based Payments ASC 718 requires companies to estimate the fair value of equity-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as an expense over the requisite service periods in our consolidated income statement. We primarily selected the Black-Scholes-Merthon model, which is the most common model in use in evaluating stock options.This model evaluates the options as if there is a single exercise point, and thus considers and expected option life (expected term).The input factored in this model is constant for the entire expected life of the option. We recognize compensation expenses for the value of awards which have graded vesting based on the straight line method over the requisite service period of each of the awards, net of estimated forfeitures.ASC 718 requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates.The term “forfeitures” is distinct from “cancellations” or “expirations” and represents only the unvested portion of the surrendered option.We currently expect, based on analysis of our historical forfeitures, that approximately between 91% to 95% of our options will actually vest, and therefore as of December 31, 2009, we have applied an annual forfeiture rate between 5% to 9% for all options, assuming this percentage of options will not actually vest. The computation of expected volatility is based on realized historical stock price volatility as well as historical volatility of our stock starting from our IPO date.The risk-free interest rate assumption is the implied yield currently available on United States treasury zero-coupon issues with a remaining term equal to the expected life term of the options.We determined the expected life of the options according to the actual life term method, using the average of vesting and the contractual term of the option. Share-based compensation expense recognized under ASC 718 was $2.3 million, $1.7 million and $1.5 million for the years ended December 31, 2007, 2008 and 2009 respectively. Contingencies We periodically estimate the impact of various conditions, situations and/or circumstances involving uncertain outcomes to our financial condition and operating results. These events are called “contingencies”, and the accounting treatment for such events is prescribed by the Statement of ASC 450, “Contingencies” (“ASC 450”). ASC 450 defines a contingency as “an existing condition, situation, or set of circumstances involving uncertainty as to possible gain or loss to an enterprise that will ultimately be resolved when one or more future events occur or fail to occur”. Legal proceedings are a form of such contingencies. We are not currently involved in any legal proceedings and are not required to assess the likelihood of any specific adverse judgments or outcomes of such proceedings or of any potential ranges of probable losses. A determination of the amount of any accruals, if required, for these contingencies would be made after careful analysis. For more information in relation to legal proceedings, see “Item 8.Financial Information; Consolidated Statements and Other Financial Information; Legal Proceedings.” It is possible, however, that future results of operations for any particular quarter or annual period could be materially affected by changes in our assumptions or as a result of the effectiveness of our strategies related to these legal proceedings. Accounting for Uncertainty in Income Taxes We account for income taxes in accordance with ASC 740, " Income Taxes". This codification prescribes the use of the liability method whereby deferred tax asset and liability account balances are determined based on differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. We provide a valuation allowance, if necessary, to reduce deferred tax assets to their estimated realizable value. As of December 31, 2009, we provided a full valuation allowance. 33 Effective January 1, 2007, we adopted ASC 740-10 an interpretation of ASC 740 (“ASC 740-10”). ASC 740-10 contains a two-step approach to recognizing and measuring uncertain tax positions accounted for in accordance with ASC 740. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates that it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any. The second step is to measure the tax benefit as the largest amount that is more than 50% likely of being realized upon settlement. We must assess the likelihood that we will be able to recover our deferred tax assets. If recovery is not likely, we must increase our provision for taxes by recording a valuation allowance against the deferred tax assets that we estimate will not ultimately be recoverable. We believe that full valuation allowance should be provided against our deferred tax assets recorded on our consolidated balance sheets. Although we believe we have adequately reserved for our uncertain tax positions, no assurance can be given that the final tax outcome of these matters will not be different. We will adjust these reserves in light of changing facts and circumstances, such as the closing of a tax audit or the refinement of an estimate. To the extent that the final tax outcome of these matters is different than the amounts recorded, such differences will impact the provision for income taxes in the period in which such determination is made. Recently Issued Accounting Standards In October2009, the FASB issued an update to ASC Topic 605-25, "Revenue Recognition- Multiple-Element Arrangements", that provides amendments to the criteria for separating consideration in multiple-deliverable arrangements: (i) Establishing a selling price hierarchy for determining the selling price of a deliverable; The selling price used for each deliverable will be based on vendor-specific objective evidence if available, third-party evidence if vendor-specific objective evidence is not available, or estimated selling price if neither vendor-specific objective evidence nor third-party evidence is available. A vendor will be required to determine its best estimate of selling price in a manner that is consistent with that used to determine the price to sell the deliverable on a standalone basis; (ii) Eliminatingthe residual method of allocation - requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method, which allocates any discount in the overall arrangement proportionally to each deliverable based on its relative selling price. (iii) Requiring expanded disclosures of qualitative and quantitative information regarding application of the multiple-deliverable revenue arrangement guidance. The mandatory adoption date for this update to ASC 605-25 is on January1, 2011. We may elect to adopt the provisions prospectively to new or materially modified arrangements beginning on the effective date or retrospectively for all periods presented. We are currently evaluating the impact on our consolidated results of operations and financial condition. Results of Operations Selected Financial Data The following discussion and analysis is based on and should be read in conjunction with our audited consolidated financial statements, including the related notes, contained in “Item 18 – Financial Statements” and the other financial information appearing elsewhere in this annual report. 34 Year ended December 31, (US$ in thousands, except share and per share data) Consolidated Statements of Operations Data Revenues $ $ $ Cost of revenues - 7 - Research anddevelopment expenses Less - governmental and other grants ) ) ) Research anddevelopment expenses, net Marketing and business development expenses General and administrative expenses Total operating expenses * Operating loss ) ) ) Financial income, net 65 Otherincome, net 53 Loss before taxes on income ) ) ) Taxes on income 32 - - Loss from continuing operations ) ) ) Gain (loss) from discontinued operations ) ) 12 Net loss $ ) $ ) $ ) Basic and diluted net loss per ordinary share from continuing operations $ ) $ ) $ ) Basic and diluted net loss per ordinary share from discontinued operations $ ) $
